—In an action, inter alia, to recover damages for injury to property, the defendant Ethan *621Ellner appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered July 21, 1998, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Because the appellant failed to sustain his burden of proof on his motion for summary judgment dismissing the complaint insofar as asserted against him, the motion was properly denied, regardless of the sufficiency of the plaintiffs opposing papers (see, Revelo v Weithorn, 253 AD2d 869; Hirsh v Bert’s Bikes & Sports, 227 AD2d 956). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.